Citation Nr: 1108467	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a left arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held before the undersigned Veterans Law Judge in October 2010, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for a left arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal.  

2.  Evidence received since the September 2005 RO decision is new and material, and the Veteran's claim is reopened.  

3.  The Veteran does not have a diagnosis of PTSD related to his active military service.  



CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied entitlement to service connection for a PTSD is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R.  § 20.1103 (2010).

2.  New and material evidence has been received since the September 2005 RO decision and the Veteran's claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran original claim for entitlement to service connection for PTSD was denied in a September 2005 RO decision; the Veteran did not appeal.  In November 2007, the Veteran filed new claim for PTSD, which is now before the Board on appeal.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.   

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no diagnosis of PTSD and the Veteran's in-service stressors had not been corroborated.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosis of PTSD or that is alleged in service stressors have been verified.  

VA treatment records show a diagnosis of chronic PTSD.  Additionally, one of the Veteran's alleged stressors was confirmed.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened and addressed below.  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown,  7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75  Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R.  § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran served in the Republic of Vietnam.  The Veteran has described experiencing multiple mortar attacks on the bases he was stationed at, including one attack which killed a friend of his, M.E..  The RO has been able to confirm that M.E. served in the same unit as the Veteran and that he was killed during the period of time that the Veteran was stationed in Vietnam; accordingly, this stressor is considered verified.  At issue in this case is whether the Veteran has a diagnosis of PTSD.  

The Veteran's service treatment records are negative for a diagnosis of or treatment for PTSD.  Additionally, the Board notes that there is no evidence the Veteran suffered from PTSD for more than thirty years after service.  

Significantly, the Board notes that the Veteran has received treatment from VA for many years, including participation on several occasions in substance abuse treatment programs, and has never complained of symptoms of PTSD associated with his military service.  It is important to note that in extensive treatment for his substance abuse problem for many years, the Veteran made almost no reference to his experiences in the service, failed to note any problems typically associated with PTSD, and made extensive references to problems he had after service, clearly indicating to the Board problems associated with stressors after service, providing what the Board can only describe as highly probative evidence against this claim. 
  
In November 2006, the Veteran received VA psychiatric treatment.  Current VA treatment records show that the Veteran has a diagnosis of PTSD from a VA psychiatrist, Dr. T.H..

However, VA examiner in August 2007 found that the Veteran did not meet the DSM-IV criteria for PTSD based solely on the Veteran's one corroborated stressor.  The examiner noted that while the Veteran reported occasionally thinking about M.E., as well as other traumatic events in service, especially if he sees something such as a movie that triggers memories of his experience, he does not necessarily describe them as intrusive or distressing and denied that he avoided particular places or activities because they are recollections of the trauma.  The Veteran reported having dreams and nightmares, most frequently after his return from Vietnam, but stated that he has not had any in several months after starting nortriptyline for depression and difficulty sleeping.  He denied flashbacks, hypervigilance, feelings of detachment or estrangement, or sense of foreshortened future, other than concerns related to his health problems.  He did describe chronic sleep difficulties and irritability which significantly worsened as his neuropathy worsened, as well as an exaggerated startle response.  The Veteran was able to manage his own business for many years and has maintained his marriage for thirty five years.  He reported having a good relationship with his wife, two children, and grandson, as well as fishing with a friend on a regular basis and keeping in touch with people from service.  The examiner concluded that while the Veteran did endorse some symptoms of PTSD, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with an adjustment disorder with depressed mood related to his non-service connected left arm neuropathy.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, even if the Board concedes the Veteran's stressors in service, the Board must find that the VA examiner's opinion is more probative than Dr. T.H's concerning the exact nature of the Veteran's acquired psychiatric disability and that the Veteran does not have PTSD at this time.  Unlike Dr. T.H., the VA examiner discussed, in detail, what symptoms the Veteran experienced and how frequently.  Additionally, the examiner reviewed the Veteran's claims folder and considered the Veteran's reported symptoms within the context of his entire medical history.  The rationale for his conclusion that the Veteran does not meet the criteria for PTSD is clearly explained, logical, and consistent with other evidence of record.  In contrast, Dr. T.H. provides little if any explanation for his determination that the Veteran suffers from chronic PTSD.  

More importantly, the Board must look at the post-service treatment records, which are extensive.  A detailed review of this evidence clearly indicates that the Veteran does not have PTSD at this time.  Little reference in extensive treatment records is made to PTSD or PTSD symptoms, while extensive records cite the Veteran's problems with issues not related to service.  In this regard, the Board must find that the Veteran's own statements to health care providers during his treatment for substance abuse undermine the findings of Dr. T.H. that the Veteran has PTSD at this time.  In extensive treatment for a long history of alcohol abuse the Veteran makes almost no reference to problems associated with his stressors in service, citing other problems almost exclusively.

Accordingly, the Board finds that the Veteran does not have a current medical diagnosis of PTSD that complies with the DSM-IV criteria and entitlement to service connection for PTSD must be denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007.  This letter informed the Veteran of what evidence was required to reopen his claim, what evidence was required to substantiate his claim, and VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records, private medical records, and records from the Social Security Administration (SSA).  The veteran was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in August 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran is also seeking service connection for a left arm disability, variously described as monomelic amytrophy and monomelic motor neuropathy, which he has argued is the result of exposure to Agent Orange in service or as secondary to his service connected polymorphous light eruptions.

The etiology of the Veteran's left arm disability is unclear; however, in an October 2006 VA treatment note, a VA neurologist noted that the Veteran had dioxin exposure during his active military service and speculated that "[the Veteran] may now have the sequelae in the form of an immune-mediated monomelic motor neuropathy or some variant of a chronic inflammatory demyelinating polyradiculoneuropathy (CIDP) which is causing his neurological condition."  

Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court stated that if suitable evidence of record is absent, a speculative medical opinion, along with evidence of a current disability and an in-service injury, disease, or event giving rise to an injury or disease, triggers VA's duty to afford the veteran a medical examination or obtain a medical opinion to develop his or her claim.

Here, as the Veteran has a current neurological disability affecting his left arm, exposure to Agent Orange and other herbicides in Vietnam, and a speculative medical opinion linking the two, the Board finds that a remand is necessary to afford the Veteran a VA examination of his left arm disability.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's left arm disability had onset in service or was caused or aggravated by the Veteran's active military service, including exposure to Agent Orange or as secondary to the Veteran's service connected disability.  

A medical opinion that contains only data and conclusions is accorded no weight, therefore, the examiner is asked to provide a rationale for his or her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his left arm disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's left arm disability had onset in service or was caused or aggravated by the Veteran's active military service, including due to Agent Orange exposure or as secondary to a service connected disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


